- Midland National Life Insurance Company April 27, 2011 Securities and Exchange Commission treet, N.E. Washington DC 20549 RE: Midland National Life Separate Account A File Number 333-14061  Foundation Variable Universal Life 1.1  Variable Universal Life 4  Variable Universal Life 3 Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 20 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 27 , Registration File No. 333-14061 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _ 20 _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Steve Horvat, Senior Vice President  Legal Copy to: Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) x on May 1, 2011 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(i) £ on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Foundation Variable Universal Life 1.1 Variable Universal Life 3 Variable Universal Life 4 Interests in Individual Flexible Premium Variable Life Insurance Policies fvul_prosp.htm - Midland National Life Insurance Company FOUNDATION VARIABLE UNIVERSAL LIFE 1.1 Flexible Premium Variable Universal Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 335-5700 (telephone) · (800) 272-1642 (toll-free telephone) (877) 841-6709 (toll-free facsimile for transaction requests) · (877) 208-6136 (toll-free facsimile for service requests) through the Midland National Life Separate Account A Foundation Variable Universal Life 1.1 (the policy) is a life insurance policy issued by Midland National Life Insurance Company. The policy: · provides insurance coverage with flexibility in death benefits and premiums; · pays a death benefit if the Insured person dies while the policy is still inforce ; · can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. · lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund, and may affect the death benefit . The policy is no longer offered for sale. Existing contract owners may continue to pay additional premiums to their policy. You have a limited right to examine Your policy and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (MEC) . If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You may allocate Your policy fund to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman Advisers Management Trust, 9. PIMCO Variable Insurance Trust, ProFunds Trust, Van Eck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies, and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2011 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Capital Structure Portfolio American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Fidelity VIP Asset Manager SM Portfolio MFS â VIT Growth Series Fidelity VIP Asset Manager: Growth â Portfolio MFS â VIT New Discovery Series Fidelity VIP Balanced Portfolio MFS â VIT Research Series Fidelity VIP Contrafund â Portfolio MFS â VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFS â VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity VIP High Income Portfolio Vanguard Ò VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio Vanguard Ò VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard Ò VIF International Portfolio Fidelity VIP Mid Cap Portfolio Vanguard Ò VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio Vanguard Ò VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio Vanguard Ò VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund Vanguard Ò VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund Vanguard Ò VIF Total Bond Market Index Portfolio Invesco V.I. Dividend Growth Fund 1 Vanguard Ò VIF Total Stock Market Index Portfolio 1 Formerly Invesco V.I. Financial Services Fund This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. This policy, or any of its riders, is not designed for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. This policy may not be traded on any stock exchange or secondary market. By purchasing this policy, You represent and warrant that You are not purchasing or intending to use this policy, or any of its riders, for resale, speculation, arbitrage, viatical settlements or any type of collective investment scheme. TABLE OF CONTENTS POLICY BENEFITS / RISKS SUMMARY 6 POLICY BENEFITS . 6 Death Benefits . 6 Flexible Premium Payments . 6 Asset Allocation Program 6 No Lapse Guarantee Premium 6 Benefits of the Policy Fund . 7 Tax Benefits . 7 Additional Benefits . 7 Your Right To Examine This Policy . 8 POLICY RISKS . 8 Investment Risk . 8 Surrender Charge Risk . 8 Withdrawing Money . 8 Risk of Lapse . 8 Loan Risks . 9 Tax Risks . 9 Risk of Increases in Charges . 10 Portfolio Risks . 10 Fee Table . 10 Summary OF FOUNDATION VARIABLE UNIVERSAL LIFE 1.1 . 14 DEATH BENEFIT OPTIONS . 14 FLEXIBLE PREMIUM PAYMENTS . 15 INVESTMENT CHOICES . 16 YOUR POLICY FUND 16 Transfers . 16 Policy Loans . 16 Withdrawing Money . 17 Surrendering Your Policy . 17 DEDUCTIONS AND CHARGES . 17 Deductions From Your Premiums . 17 Deductions From Your Policy Fund . 17 Surrender Charge . 18 ADDITIONAL INFORMATION ABOUT THE POLICIES . 18 Your Policy Can Lapse . 18 Correspondence, Inquiries, and Transactions . 19 State Variations . 20 Tax-Free Section 1035 Exchanges . 20 Detailed information about foundation VUL 1.1 . 21 INSURANCE FEATURES . 21 How the Policies Differ From Whole Life Insurance . 21 Application for Insurance . 21 Death Benefit 22 Notice and Proof of Death . 22 Payment of Death Benefits and Lump Sum Payments . 23 Maturity Benefit 23 Changes In Foundation Variable Universal Life 1.1 . 23 Changing The Face Amount of Insurance . 24 Changing Your Death Benefit Option . 25 When Policy Changes Go Into Effect 25 Flexible Premium Payments . 25 No Lapse Guarantee Option . 27 Allocation of Premiums . 27 Additional Benefits . 28 SEPARATE ACCOUNT INVESTMENT CHOICES . 35 Our Separate Account And Its Investment Divisions . 35 The Funds . 36 Investment Policies Of The Portfolios . 36 Effects of Market Timing . 41 Charges In The Funds . 41 Asset Allocation Program 42 General 42 The Asset Allocation Models . 42 The Current Models . 43 Selecting an Asset Allocation Model 45 Periodic Updates of Asset Allocation Models and Notices of Updates . 46 Other Information . 46 USING YOUR POLICY FUND 47 The Policy Fund . 47 Amounts In Our Separate Account 47 How We Determine The Accumulation Unit Value . 48 Policy Fund Transactions and Good Order . 48 Transfer Of Policy Fund . 49 Transfer Limitations . 49 Dollar Cost Averaging . 52 Enhanced Dollar Cost Averaging (EDCA) 53 Portfolio Rebalancing . 53 Automatic Distribution Option . 53 Policy Loans . 54 Withdrawing Money From Your Policy Fund . 55 Surrendering Your Policy . 56 THE GENERAL ACCOUNT 57 DEDUCTIONS AND CHARGES . 58 Deductions From Your Premiums . 58 Charges Against The Separate Account 58 Monthly Deduction From Your Policy Fund . 58 Transaction Charges . 61 How Policy Fund Charges Are Allocated . 61 Loan Charge . 61 Surrender Charge . 61 Portfolio Expenses . 63 Tax Effects . 63 INTRODUCTION 63 TAX STATUS OF THE POLICY 63 TAX TREATMENT OF POLICY BENEFITS . 64 In General 64 Modified Endowment Contracts (MEC) 64 Distributions Other Than Death Benefits from Modified Endowment Contracts . 65 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts . 65 Investment in the Policy . 65 Policy Loans and the Benefit Extension Rider 65 Withholding . 66 Life Insurance Purchases by Residents of Puerto Rico . 66 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations . 66 Multiple Policies . 66 Continuation of Policy Beyond Age 100 . 67 Section 1035 Exchanges . 67 Accelerated Benefit RiderTerminal Illness . 67 Accelerated Benefit RiderChronic Illness . 67 Living Needs Rider 67 Business Uses of Policy . 67 Employer-Owned Life Insurance Policies . 67 Non-Individual Owners and Business Beneficiaries of Policies . 68 Split-Dollar Arrangements . 68 Alternative Minimum Tax . 68 Estate, Gift and Generation Skipping Transfer Tax Considerations . 68 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 . 69 Foreign Tax Credits . 69 Possible Tax Law Changes . 69 Our Income Taxes . 69 Additional Information About the Policies . 70 YOUR RIGHT TO EXAMINE THIS POLICY 70 YOUR POLICY CAN LAPSE . 70 YOU MAY REINSTATE YOUR POLICY 71 POLICY PERIODS AND ANNIVERSARIES . 71 MATURITY DATE . 71 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 71 CHANGING THE SEPARATE ACCOUNT 72 LIMITS ON OUR RIGHT TO CHALLENGE THE POLICY 72 YOUR PAYMENT OPTIONS . 73 Lump Sum Payments . 73 Optional Payment Methods . 74 YOUR BENEFICIARY 75 ASSIGNING YOUR POLICY 75 WHEN WE PAY PROCEEDS FROM THIS POLICY 75 CHANGE OF ADDRESS NOTIFICATION 76 YOUR VOTING RIGHTS AS AN OWNER 76 DISTRIBUTION OF THE POLICIES . 77 LEGAL PROCEEDINGS . 78 FINANCIAL STATEMENTS . 78 Definitions . 79 APPENDIX A 81 APPENDIX B 82 POLICY BENEFITS / RISKS SUMMARY In this prospectus Midland National, We, Our, Us, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the policy. We refer to the person who is covered by the policy as the Insured or Insured Person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. This summary describes the policys important risks and benefits. The detailed information appearing later in this prospectus further explains the following Policy Benefits/Risks Summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. This prospectus generally describes policies issued after May 1, 2003 with respect to certain features (including the premium charge and cost of insurance deduction). For information on how policies issued before May 1, 2003 are different, see Appendix A. POLICY BENEFITS Death Benefits Foundation Variable Universal Life 1.1 is life insurance on the Insured person. If the policy is inforce , We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a level death benefit . · Option 2: death benefit equals the face amount plus the policy fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See  Death Benefit  on page 22. We deduct any policy debt and unpaid charges before paying any benefits. The beneficiary can take the death benefit in a lump sum or under a variety of payment plans. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within certain limits. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one months no lapse guarantee premium. The no-lapse guarantee premium is based on the policys face amount and the Insured persons age , sex and underwriting class. We are not required to accept any premium and We currently reject any premium of less than $50.00. However under current Company practice, if paid by monthly bank draft, We will accept a premium as low as $30.00. See  Flexible Premium Payments  on page 25. Asset Allocation Program We make an asset allocation service available at no additional charge for use within the policy. The asset allocation program is designed to assist You in allocating Your net premium and policy fund among the investment choices available under the policy. If You participate in the asset allocation program, then You must select one of the asset allocation model portfolios available under the policy; We will not make this decision. See "Asset Allocation Program" on page 42. There is no guarantee that a model portfolio in the asset allocation program will not lose money or experience volatility. No Lapse Guarantee Premium During the no lapse guarantee period (including the period of time provided by an in-force No Lapse Guarantee Option), Your policy will remain inforce as long as You meet the applicable no lapse guarantee premium requirements (including those required under an in-force No Lapse Guarantee Option). See  Premium Provisions During The No Lapse Guarantee Period.  on page 26. Benefits of the Policy Fund · Withdrawing Money from Your Policy Fund . You may make a partial withdrawal from Your policy fund . The current minimum withdrawal amount is $200. The maximum partial withdrawal You can make is 50% of Your net cash surrender value (the policy fund minus any surrender charge and minus any policy debt ) in the first policy year and 90% of Your net cash surrender value in subsequent policy years . See  Withdrawing Money From Your Policy Fund  on page 55. There may be tax consequences for making a partial withdrawal. See  Tax Effects  on page 63. · Surrendering Your Policy . You can surrender Your policy for cash and then We will pay You the net cash surrender value (the policy fund minus any surrender charge and minus any policy debt ). There may be tax consequences for surrendering Your policy. See  Surrendering Your Policy  on page 56. See  Tax Effects  on page 63. · Policy Loans . You may borrow up to 92% of Your cash surrender value (the policy fund less the surrender charge ) minus any policy debt . Your policy will be the sole security for the loan. Your policy states a minimum loan amount, usually $200. See  Policy Loans  on page 54. Policy loan interest is not tax deductible on policies owned by an individual. There may be federal tax consequences for taking a policy loan. See  Tax Effects  on page 63. · Transfers of Policy Fund . You may transfer Your policy fund among the investment divisions and between the General Account and the various investment divisions . Currently, We allow an unlimited number of free transfers. We reserve the right to charge a $25 fee for each transfer after the 12 th in a policy year . We reserve the right to eliminate and/or severely restrict the transfer privilege in any manner We deem appropriate for some, all or specific policy owners. There are additional limitations on transfers to and from the General Account. See  Transfer Of Policy Fund  on page 49 and Transfer Limitations on page 49. · Dollar Cost Averaging (DCA) . The DCA program enables You to make scheduled monthly transfers of a predetermined dollar amount from the DCA source account (any investment division or the General Account) into one or more of the investment divisions . The minimum monthly amount to be transferred using DCA is $200. See  Dollar Cost Averaging  on page 52. · Enhanced Dollar Cost Averaging (EDCA) . By Midland Nationals current Company practice, on monies allocated into the EDCA program during the first four policy months , We will pay an effective annual interest rate of 9% on Your declining balance in the General Account until the end of the first policy year . See  Enhanced Dollar Cost Averaging  on page 53. · Portfolio Rebalancing . The Portfolio Rebalancing Option allows policyowners, who are not participating in a DCA program, to have Us automatically reset the percentage of policy fund allocated to each investment division to a pre-set level. At each policy anniversary , We will transfer amounts needed to balance the policy fund to the specified percentages selected by You. See  Portfolio Rebalancing  on page 53. · Automatic Distribution Option. You can elect to receive automatic distributions of Your net cash surrender value on a monthly, quarterly, semi-annual or annual basis by filling out one form, and We will automatically process the necessary withdrawals and loans. See  Automatic Distribution Option  on page 53. Tax Benefits We intend for the policy to satisfy the definition of life insurance under the Internal Revenue Code. Therefore, the death benefit generally should be excludable from the gross income of its recipient. Similarly, You should not be deemed to be in constructive receipt of the policy value (the policy fund) , and therefore should not be taxed on increases in the policy fund until You take out a loan or withdrawal, surrender the policy, or We pay the maturity benefit. In addition, transfers of policy funds (among the investment divisions and between the General Account and the various investment divisions ) are not taxable transactions. See Tax Risks on page 9 and  Tax Effects  on page 63. You should consult with and rely on a qualified tax advisor for assistance in all policy related tax matters. Additional Benefits Your policy may have one or more supplemental benefits that are options or attached by rider to the policy. Each benefit is subject to its own requirements as to eligibility and additional cost. The additional benefits that may be available to You are: Accelerated Benefit Rider  Chronic Illness Enhanced Dollar Cost Averaging Accelerated Benefit Rider  Terminal Illness Extended Maturity Option Accidental Death Benefit Rider Family Insurance Rider* Additional Insured Rider Flexible Disability Benefit Rider* Additional No Lapse Guarantee Option Rider* Flexible Disability Benefit Rider 2 Automatic Benefit Increase Provision Rider Guaranteed Insurability Rider Benefit Extension Rider Living Needs Rider** Childrens Insurance Rider* Waiver of Charges Rider Childrens Insurance Rider 2 *No longer available for issue on new or inforce policies. **No longer available on new policies. Some of these benefits may have tax consequences and there are usually extra charges for them . Please consult Your tax advisor before selecting or exercising an additional benefit. Your Right To Examine This Policy For a limited period of time, as specified in Your policy, You have a right to return Your policy for a refund. See  YOUR RIGHT TO EXAMINE THIS POLICY  on page 70. POLICY RISKS Investment Risk Your policy fund in the investment divisions will increase or decrease based on investment performance of the underlying portfolios. You bear this risk. We deduct fees and charges from Your policy fund , which can significantly reduce Your policy fund . During times of poor investment performance, the deduction of fees and charges based on the net amount at risk will have an even greater negative impact on Your policy fund . If You allocated net premium to the General Account, then We will credit Your policy fund in the General Account with a declared rate of interest. You assume the risk that the interest rate on the General Account may decrease, although it will never be lower then than a guaranteed minimum annual effective rate of 3.5%. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies, and risks of the portfolios. You should purchase the policy only if You have the financial ability to keep it inforce for a substantial period of time. You should not purchase the policy if You intend to surrender all or part of the policy value in the near future. This policy is not suitable as a short-term investment. Surrender Charge Risk If You surrender Your policy for its net cash surrender value or let Your policy lapse during the surrender charge period prior to the 15 th policy year after the date of issue or an increase in face amount, We will deduct a surrender charge . It is possible that You will receive no net cash surrender value , especially if You surrender Your policy in the first few policy years . See  Surrender Charge  on page 18.Taxes and a tax penalty may apply. See  Tax Effects  on page 63. Withdrawing Money Withdrawals will reduce Your policy fund . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the policy. We will deduct a withdrawal charge if You make more than one withdrawal in any given policy year . The maximum partial withdrawal You can make during the first policy year is 50% of the net cash surrender value ; in any policy year thereafter it is 90% of the net cash surrender value . Taxes and a tax penalty may apply. See  Tax Effects  on page 63. Risk of Lapse Your policy can lapse if the net cash surrender value is not sufficient to pay the monthly deductions. Taxes and a tax penalty may apply if Your policy lapses while a policy loan is outstanding. · Planned Premium . You choose a planned periodic premium. But payment of the planned premiums may not ensure that Your policy will remain inforce . Additional premiums may be required to keep Your policy from lapsing. You need not pay premiums according to the planned schedule. Whether Your policy lapses or remains inforce can depend on the amount of Your policy fund (less any policy debt and surrender charge ). The policy fund, in turn, depends on the investment performance of the investment divisions You select. (The policy fund also depends on the premiums You pay and the charges We deduct.) However, You can ensure that Your policy stays inforce during the no lapse guarantee period by paying premiums equal to those required to meet the no lapse guarantee premium amount requirements described in  Premium Provisions During The No Lapse Guarantee Period .  on page 26. Nevertheless, the policy can lapse (1) during the no lapse guarantee period if You do not meet the no lapse guarantee premium requirements and (2) after the no lapse guarantee period no matter how much You pay in premiums, if the net cash surrender value is insufficient to pay the monthly deductions (subject to the grace period). See  YOUR POLICY CAN LAPSE  on page 70. · Policy Loans . Your loan may affect whether Your policy remains inforce . Your policy may lapse because the loaned amount cannot be used to cover the monthly deductions that are taken . If Your loan lowers the value of Your policy fund to a point where the monthly deductions are greater than Your policys net cash surrender value , then the policys lapse provision may apply. For more details see  Policy Loans  on page 54. · Surrender Charge Period. If You allow Your policy to lapse during the surrender charge period, We will deduct a surrender charge . Loan Risks Taking a policy loan will have a permanent effect on Your policy fund and benefits under Your policy. A policy loan will reduce the death benefit proceeds or any benefit paid on the maturity date (i.e., the policy anniversary after the Insured person's 120 th birthday), and the net cash surrender value of Your policy. Taking a policy loan also may make Your policy more susceptible to lapse, and may have tax consequences. See "Policy Loans" on page 54 and "Tax Effects" on page 63. Tax Risks In order to qualify as a life insurance policy for federal income tax purposes and to receive the tax treatment normally accorded life insurance policies under federal tax law, a policy must satisfy certain requirements which are set forth in the Internal Revenue Code. Guidance as to how these requirements are to be applied is limited. Nevertheless, We believe that a policy issued on a standard rate class basis should satisfy the applicable requirements. There is less guidance, however, with respect to policies issued on a substandard basis and it is not clear whether such policies will in all cases satisfy the applicable requirements particularly if You pay the full amount of premiums under the policy. Depending on the total amount of premiums You pay, the policy may be treated as a modified endowment contract under federal tax laws. If a policy is treated as a modified endowment contract , then surrenders, withdrawals, and loans under the policy will be taxable as ordinary income to the extent there are earnings in the policy. In addition, a 10% penalty tax may be imposed on surrenders, withdrawals, and loans taken before You reach age 59 ½. If the policy is not a modified endowment contract , then distributions generally will be treated first as a return of basis or investment in the policy and then as taxable income. Moreover, loans will generally not be treated as distributions. Finally, neither distributions nor loans from a policy that is not a modified endowment contract are subject to the 10% penalty tax. This policy may be purchased with the intention of accumulating cash value on a tax-free basis for some period (such as, until retirement) and then periodically borrowing from the policy without allowing the policy to lapse. The aim of this strategy is to continue borrowing from the policy until its contract value (i.e., the policy fund ) is just enough to pay off the policy loans that have been taken out and then relying on the Benefit Extension Rider to keep the policy in force until the death of the Insured. Anyone contemplating taking advantage of this strategy should be aware that it involves several risks. First, if the death benefit under the Benefit Extension Rider is lower than the policys original death benefit , then the policy might become a MEC which could result in a significant tax liability attributable to the balance of any policy debt . Second, this strategy will fail to achieve its goal if the policy is a MEC or becomes a MEC after the periodic borrowing begins. Third, this strategy has not been ruled on by the Internal Revenue Service (the IRS) or the courts and it may be subject to challenge by the IRS, since it is possible that loans under this policy may be treated as taxable distributions when the rider causes the policy to be converted to a fixed policy. In that event, assuming policy loans have not already been subject to tax as distributions, a significant tax liability could arise. Anyone considering using the policy as a source of tax-free income by taking out policy loans should, before purchasing the policy, consult with and rely on a competent tax advisor about the tax risks inherent in such a strategy. See  Tax Effects  on page 63. You should consult a qualified tax advisor for assistance in all policy-related tax matters. Risk of Increases in Charges Certain fees and charges assessed against the policy are currently at levels below the guaranteed maximum levels. We may increase these fees and charges up to the guaranteed maximum level. If fees and charges are increased, the risk that the policy will lapse increases and You may have to increase the premiums to keep the policy inforce . Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolios prospectus. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Fee Table The following tables describe the fees and expenses that You will pay when buying, owning, and surrendering the policy. The first table describes the fees and expenses that You will pay at the time You make premium payments, take cash withdrawals, surrender the policy, exercise certain riders or transfer policy funds between investment divisions . Transaction Fees Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Premium Loads Premium Charge The current charge is lower (as shown) if the initial specified face amount of insurance is $1,000,000 or greater ii Upon receipt of a premium payment. 6.5% of each premium payment in all policy years . If the initial face amount of insurance is less than $1,000,000, it is 6.5% of each premium payment received in policy years 1 through 15. Otherwise, it is 6.0% of each premium payment received in policy years 1-15 . Civil Service Allotment Service Charge Upon receipt of a premium payment where Civil Service Allotment is chosen. $0.46 from each bi-weekly premium payment. $0.46 from each bi-weekly premium payment. Surrender Charge iii (Deferred Sales Charge) Minimum and Maximum At the time of surrender or lapse that occurs (a) during the first 15 policy years , or (b) during the first 15 policy years following any increase in face amount . $11.70 up to $52.50 in the first policy year per $1,000 of face amount . iv $11.70 up to $52.50 in the first policy year per $1,000 of face amount . iv Charge for a male Insured issue age 35 in the nonsmoker premium class in the first policy year $19.00 per $1,000 of face amount . $19.00 per $1,000 of face amount . Partial Withdrawal Charge Upon partial withdrawal. Lesser of $25 or 2% of amount withdrawn on any withdrawal after the first one in any policy year . Lesser of $25 or 2% of the amount withdrawn on any withdrawal after the first one in any policy year . Transfer Fees Upon transfer of any money from the investment divisions or the General Account. $25 on each transfer after the 12th transfer in any one policy year . $0 on all transfers. Additional Benefits Charges Accelerated Benefit Rider Chronic Illness At the time a benefit is paid out. Accelerated Benefit Rider Terminal Illness At the time a benefit is paid out. Living Needs Rider** At the time a benefit is paid out. v The next table describes the fees and expenses that You will pay periodically during the time that You own the policy, not including mutual fund portfolio fees and expenses. Periodic Fees Related to Owning the Policy Other than Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted i Maximum Guaranteed Charge Current Charge Cost of Insurance Deduction vi Minimum and Maximum On the policy date and on every monthly anniversary. $0.06 up to $83.33 per $1,000 of net amount at risk vii per month. If the initial face amount is less than or equal to $99,999 the charges vary from $0.05 up to $34.62 per $1,000 of net amount at risk per month. If the initial face amount is greater than or equal to $100,000 but less than or equal to $999,999 the charges vary from $0.05 up to $27.70 per $1,000 of net amount at risk per month If the initial face amount is greater than or equal to $1,000,000 the charges vary from $0.05 up to $26.65 per $1,000 of net amount at risk per month. Charges for a male Insured issue age 35 in the nonsmoker premium class in the first policy year with an initial face amount of $200,000 $0.14 per $1,000 of net amount at risk per month. $0.12 per $1,000 of net amount at risk per month. Expense Charge On the policy date and on every monthly anniversary. $7 per month in all policy years . $7 per month in policy years 1 through 15 and $4 per month thereafter. Mortality and Expense Risk Charge On each day the policy remains inforce . Annual rate of 0.90% of the policy Separate Account assets in policy years 1-10 and 0.10% thereafter. Annual rate of 0.90% of the policy Separate Account assets in policy years 1  10 and 0.10% thereafter. Loan Interest Spread viii On policy anniversary or earlier, as applicable. ix 4.50% (annually) in policy years 1-5; 0.00% (annually) thereafter. viii 2.00% (annually) in policy years 1-5; 0.00% (annually) thereafter. viii Additional Benefits Charges x Accidental Death Benefit Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.03 up to $0.09 per month per $1,000 of Accidental Death Benefit selected. $0.03 up to $0.09 per month per $1,000 of Accidental Death Benefit selected. Charge for a male Insured attained age 35 in the nonsmoker premium class in the first policy year following the rider date $0.07 per month per $1,000 of Accidental Death Benefit. $0.07 per month per $1,000 of Accidental Death Benefit. Additional Insured Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.16 up to $83.33 per month per $1,000 of Additional Insured Rider death benefit selected. $0.09 up to $20.93 per month per $1,000 of Additional Insured Rider death benefit selected. Charge for a female Insured attained age 35 in the nonsmoker premium class in the first policy year following the rider date . $0.31 per month per $1,000 of Additional Insured Rider death benefit . $0.215 per month per $1,000 of Additional Insured Rider death benefit . Additional No Lapse Guarantee Option Rider* Not Applicable None None Children's Insurance Rider* On rider date and each monthly anniversary thereafter. $0.52 per month per $1,000 of Children's Insurance benefit. xi $0.52 per month per $1,000 of Children's Insurance benefit. Children's Insurance Rider 2 On rider date and each monthly anniversary thereafter. $0.50 per month per $1,000 of Children's Insurance benefit. xii $0.50 per month per $1,000 of Children's Insurance benefit. Family Insurance Rider* On rider date and each monthly anniversary thereafter. $1.72 per month per unit of Family Insurance Rider. xiii $1.72 per month per unit of Family Insurance Rider. Flexible Disability Benefit Rider Minimum and Maximum Charge for a male insured issue age 40 in the nonsmoker premium class On rider date and each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60 $0.21 up to $0.50 per month per $10 of monthly benefit $0.33 per month per $10 of monthly benefit $0.21 up to $0.80 per month per $10 of monthly benefit $0.33 per month per $10 of monthly benefit Flexible Disability Benefit Rider 2 Minimum and Maximum On rider date and each monthly anniversary thereafter until the policy anniversary on which the Insured reaches attained age 60. $0.27 up to $0.80 per month per $10 of monthly benefit. $0.27 up to $0.80 per month per $10 of monthly benefit. Charge for a male Insured issue age 35 in the nonsmoker premium class. $0.40 per month per $10 of monthly benefit. $0.40 per month per $10 of monthly benefit. Guaranteed Insurability Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. $0.05 up to $0.17 per month per $1,000 of Guaranteed Insurability benefit elected. Charge for a male Insured issue age 30 in the nonsmoker premium class $0.13 per month per unit of Guaranteed Insurability Rider. $0.13 per month per unit of Guaranteed Insurability Rider. Waiver of Charges Rider Minimum and Maximum On rider date and each monthly anniversary thereafter. $0.01 up to $0.12 per month per $1,000 of face amount . $0.01 up to $0.12 per month per $1,000 of face amount . Charge for a male Insured issue age 35 in the nonsmoker premium class in the first policy year $0.01 per month per $1,000 of face amount . $0.01 per month per $1,000 of face amount . i Some of these charges are rounded off in the accordance with regulations of the U.S. Securities and Exchange Commission. Actual charges may be somewhat higher or lower. ii The premium charge percentage is based on the initial specified face amount at the time of issue and does not increase or decrease if there is a subsequent change in the face amount of the policy. iii The surrender charge varies based upon the sex, issue age , and rating class of the Insured person on the issue date. The surrender charge s shown in the table may not be representative of the charges that You will pay. Your policys data page will indicate the surrender charge applicable to Your policy. For more detailed information concerning Your surrender charge s, please contact Our Administrative Office. iv
